Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 1 of 30 Page ID #:4656



  1   JOSEPH H. HUNT                         Amy P. Lally (SBN 198555)
      Assistant Attorney General             alally@sidley.com
  2   JEFFREY S. ROBINS                      Ellyce R. Cooper (SBN 204453)
      Deputy Director                        ecooper@sidley.com
  3   NICOLE N. MURLEY                       SIDLEY AUSTIN LLP
      Senior Litigation Counsel              1999 Avenue of the Stars, 17th Floor
  4                                          Los Angeles, CA 90067
      LINDSAY M. VICK                        Telephone: +1 310 595 9522
  5   Trial Attorney                         Facsimile: +1 310 595 9501
      U.S. Department of Justice
  6   Office of Immigration Litigation       Mark Rosenbaum (SBN 59940)
      PO Box 868, Ben Franklin Station       mrosenbaum@publiccounsel.org
  7   Washington, D.C. 20044                 Judy London (SBN 149431)
      Lindsay.Vick@usdoj.gov                 jlondon@publiccounsel.org
  8   Telephone: (202) 532-4023              Talia Inlender (SBN 253796)
      Fax: (202) 616-8962                    tinlender@publiccounsel.org
  9                                          Amanda Savage (SBN325996)
      Attorneys for Defendants               asavage@publiccounsel.org
10                                           PUBLIC COUNSEL
11                                           610 S. Ardmore Avenue
                                             Los Angeles, CA 90005
12                                           Telephone: +1 213 385-2977
                                             Facsimile: +1 213 385-9089
13                                           Attorneys for Plaintiffs
14                                           Additional Counsel on next page

15                           UNITED STATES DISTRICT COURT
16                         CENTRAL DISTRICT OF CALIFORNIA
17    Ms. J.P., et al.,                       Case No. 2:18-CV-06081-JAK-SK
18                  Plaintiffs,               JOINT STATUS REPORT
19           vs.                              Assigned to: Hon. John A. Kronstadt
20                                                         and the Hon. Steve Kim
      WILLIAM P. BARR, et al.,
21                                            Date: February 13, 2020
                    Defendants.               Time: 1:30 p.m.
22                                            Place: United States Courthouse
                                                       350 W. First Street
23                                                     Courtroom 10B
                                                       Los Angeles, CA 90012
24                                            Action Filed: July 12, 2018
                                              Discovery Cutoff Date: October 5, 2020
25                                            Pretrial Conference: TBA
                                              Trial Date: April 20, 2021
26
27
28

                                   JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 2 of 30 Page ID #:4657



  1       Carter G. Phillips*                         Mark E. Haddad (SBN 205945)
  2       cphillips@sidley.com                        markhadd@usc.edu
          Jennifer J. Clark*                          Part-time Lecturer in Law
  3       jennifer.clark@sidley.com                   USC Gould School of Law**
  4       SIDLEY AUSTIN LLP                           University of Southern California
          1501 K Street, N.W.                         699 Exposition Boulevard
  5       Washington, D.C. 20005                      Los Angeles, CA 90089
  6       Telephone: +1 202 736-8000                  Telephone: +1 213 675-5957
          Facsimile: +1 202 736-8711
  7
  8       Michael Andolina*                           Luis Cortes Romero (SBN 310852)
          mandolina@sidley.com                        lcortes@ia-lc.com
  9
          Timothy Payne*                              Alma L. David (SBN 257676)
10        tpayne@sidley.com                           adavid@ia-lc.com
          Kevin Fee*                                  IMMIGRANT ADVOCACY &
11
          kfee@sidley.com                             LITIGATION CENTER, PLLC
12        Daniel Craig*                               19309 68th Avenue South, Suite R-102
          dcraig@sidley.com                           Kent, WA 98032
13
          SIDLEY AUSTIN LLP                           Telephone: +1 253 872-4730
14        One South Dearborn Street                   Facsimile: +1 253 237-1591
          Chicago, IL 60603
15
          Telephone: +1 312 853-7000
16        Facsimile: +1 312 853-7036
17
          Sean A. Commons (SBN 217603)
18        scommons@sidley.com
19        SIDLEY AUSTIN LLP
          555 West Fifth Street
20        Los Angeles, CA 90013
21        Telephone: +1 213 896-6000
          Facsimile: +1 213 896-6600
22
23    *
      Admitted pro hac vice
24    **
           Institution listed for identification purposes only
25
26
27
28

                                       JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 3 of 30 Page ID #:4658



  1            Pursuant to the Court’s Order dated January 13, 2020 (Dkt. No. 272), the
  2   parties met and conferred, and submit the following report stating their collective
  3   and/or respective positions regarding the status of issues addressed at the January 13,
  4   2020 status conference 1:
  5       I.      INTRODUCTION
  6       i.      Defendants’ Introduction
  7            On November 5, 2019, this Court issued an order granting Plaintiffs’ motions
  8   for class certification and for a preliminary injunction, and requiring the United States
  9   to provide mental-health services to migrant families separated at the Southwest
10    border. Dkt. No. 251. The Court noted that the relief available to the Released
11    Subclass (class members who have been released from government custody) would
12    be subject to certain limitations. These include “the length of the ‘transitional period’
13    after release,” “the location and identities of the Released Subclass,” “the willingness
14    of the Released Subclass to participate in Government-sponsored mental health care,”
15    and “the appropriate nature, scope, and implementation of the relief.” Id. at 42. The
16    Order also directed the parties to meet, confer, and file a joint report regarding the
17    notice and relief ordered. Id. at 46.
18             On November 26, 2019, the parties filed a joint status report addressing their
19    respective positions on the implementation of the preliminary-injunction order. Dkt.
20    No. 260. In that filing, the parties sought clarification from the district court on the
21    scope of the preliminary injunction. Id. ay 20-21. Among other things, the
22    government asked the district court to clarify: (1) the scope of the certified class; (2)
23    whether members of the Released Subclass who have been removed from the United
24
25    1
       The parties exchanged their last rounds of edits to the joint statement between
      approximately 6 p.m. and 8 p.m. on February 6, 2020. Plaintiffs believe the
26    attached represents the parties’ final Joint Status Report but, perhaps due to the time
      zone difference, Plaintiffs did not receive Defendants’ specific authorization to file
27    as of the time of this filing (approximately 10 p.m.). Plaintiffs make this filing to
      comport with the Court’s order and will file an amended Joint Status Report with
28    Defendants’ signatures included upon receiving Defendants’ authorization.
                                                 1
                                      JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 4 of 30 Page ID #:4659



  1   States are entitled to preliminary-injunctive relief; and (3) the definition of the term
  2   “transitional treatment.” Id. After holding a status conference on January 13, 2020,
  3   and reviewing the parties’ status report, the district court scheduled a status
  4   conference for February 13, 2020. Dkt. No. 272. In advance of the scheduled status
  5   conference, Defendants state their current positions and proposals as follows.2 To the
  6   extent that the Court would benefit from a more involved discussion of any of the
  7   issues outlined below, Defendants request the opportunity to provide further briefing.
  8       ii.      Plaintiffs’ Introduction 3
  9             Plaintiffs are a group of refugee parents seeking to repair the severe and
10    unconstitutional trauma caused by Defendants’ unconstitutional separation of
11    migrant parents from their children at the border. Following extensive briefing and
12    oral argument, on November 5, 2019, the Court certified the class and enjoined
13    Defendants to make available medically and culturally appropriate mental health
14    treatment to class members and their children. Dkt. 251 at 29-30, 45-46. The
15    injunction was based on multiple constitutional grounds including, for the released
16    subclass, both the special relationship doctrine under Wakefield (referenced by
17    Defendants) and the state-created danger doctrine. Id. at 38-41 (citing, inter alia,
18    2
        Defendants gave Class Counsel the opportunity to review its submission on February 5 at 3:15pm
      ET, Defendants did not receive Plaintiffs’ positions until February 6, 2020 at 7pm ET, which makes
19    it impossible for Defendants to respond to points/arguments that were not previously discussed as
      part of the meet and confer process, and which we have been unable to fully discuss with counsel
20    for the Defendant agencies. Defendants reserve the right to seek leave to file a supplement statement
      upon careful review of Plaintiffs’ submission.
21
      3
        Plaintiffs requested to receive Defendants’ portion of the Joint Status Report at 9
22    a.m. Wednesday so Plaintiffs could respond. Defendants requested more time,
      which Plaintiffs granted, necessarily delaying the time that Plaintiffs could respond
23    back to Defendants. Plaintiffs received Defendants’ 16 page submission and turned
      their responses in just over 24 hours. Defendants then, without notice to Plaintiffs,
24    significantly altered certain of their positions, providing them to Plaintiffs at 6:20
      p.m. Pacific on the day this Joint Status Report was due. In addition, Seneca
25    received notice the morning of the day this Joint Status Report was due that
      Defendant HHS had accepted Seneca’s proposal which is a major (and, in
26    Plaintiffs’ view highly positive) development. See infra Section C. In light of the
      need to fully review HHS’ acceptance of Seneca’s proposal and the short time
27    Plaintiffs have had to review Defendants’ edits, Plaintiffs reserve the right to seek
      leave to file a supplemental statement upon careful review of Defendants’
28    submission and HHS’ acceptance.
                                                   2
                                         JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 5 of 30 Page ID #:4660



  1   Kennedy v. City of Ridgefield, 439 F.3d 1055, 1066, 1074 (9th. Cir. 2005). The Court
  2   also ordered the parties to meet-and-confer to discuss mechanisms for implementing
  3   the Preliminary Injunction. Id. at 46. Since then, the parties have filed a joint status
  4   report, held a status conference with the Court, and engaged in multiple meet-and-
  5   confers. Dkt. 260, 272. To date, no class member has received treatment or been
  6   screened despite diligence on the part of Plaintiffs and the NGO Seneca. As the Court
  7   recognized in its Preliminary Injunction, Plaintiffs face irreparable harm and need the
  8   relief as soon as possible. Dkt. 251 at 42-43. In advance of the Court’s February 13,
  9   2020 status conference, Plaintiffs state their current positions and proposals regarding
10    the issues to be discussed. Plaintiffs hope to resolve these issues expeditiously
11    because time continues to be of the essence. To the extent the Court believes that
12    further briefing on any topic would be of use, Plaintiffs welcome the opportunity and
13    would request an expedited and accelerated schedule for such briefing.
14       A. Schedule for the Appeal of the Preliminary Injunction
15          Defendants’ Position:
16          Defendants’ opening brief is due on February 21, 2020. Defendants filed a
17    notice of appeal on November 27, 2019, and their opening brief was initially due on
18    December 26, 2019. Defendants have sought extensions to afford the Government
19    time to complete the U.S. Department of Justice’s internal processes for approving
20    an appeal, including whether to seek a stay. Although the Government filed a
21    protective notice of appeal, the Office of the Solicitor General has not yet made a
22    final decision on whether the Government will pursue this appeal or seek a stay.
23          Plaintiffs’ Position:
24          Plaintiffs have opposed Defendants’ repeated requests to extend the appeal
25    schedule (as they have opposed Defendants’ various requests in this Court to stay this
26    case or discovery) because any delay or uncertainty in the implementation of the
27    Court’s order granting a Preliminary Injunction causes irreparable harm to Plaintiffs.
28    Dkt. 251 at 45. In light of the “the trauma [Plaintiffs] experienced as a result of the
                                                3
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 6 of 30 Page ID #:4661



  1   family separation policy,” the Court found that such trauma “will cause irreparable
  2   injury unless [Plaintiffs] are provided with immediate care.” Id. at 42-43 (emphasis
  3   added). To remedy that harm, the Court ordered medical treatment for mental health
  4   conditions caused by prior or ongoing family separation. Id. at 45. To date, not a
  5   single class member has obtained any relief. Plaintiffs will be prejudiced by
  6   additional delay because, so long as the appeal is pending, contractors providing the
  7   relief under the Preliminary Injunction will lack certainty as to the scope of their
  8   work, and the government may lack an incentive to provide the relief ordered by the
  9   Preliminary Injunction with the haste that the extreme harm to Plaintiffs and their
10    children requires. Defendants’ consistent pattern of delays both in this Court and at
11    the Appeals Court should not be countenanced, because it serves to delay and deprive
12    class members of the mental health treatment necessitated by Defendants’ family
13    separation policy.
14       B. Status of Pending Discovery
15          Defendants’ Position:
16          Plaintiffs served Defendants with Requests for Production (RFPs) on January
17    10, 2019, while decisions on Plaintiffs’ Motions for Preliminary Injunction and Class
18    Certification and Defendants’ Motion to Dismiss were pending. Shortly thereafter,
19    this case was referred for settlement discussions. Dkt. No. 187. For several months,
20    the parties engaged in settlement negotiations, but the matter was not resolved
21    through the settlement process and was returned to the Court’s active docket on
22    October 17, 2019. Dkt. No. 233.
23          Following the Court’s November 5, 2019 Order, discovery resumed. On
24    November 12, 2019, Defendants responded to Plaintiffs’ RFPs, and Defendants
25    supplemented their responses to the RFPs on December 17, 2019.
26          Since this case was returned to the Court’s active docket, Defendants have
27    continued to work diligently with Plaintiffs to resolve discovery issues concerning a
28    protective order, a claw back agreement, and Plaintiffs’ RFPs. At the January 13,
                                             4
                                    JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 7 of 30 Page ID #:4662



  1   2020 status conference, the Court ordered the parties to file a joint submission
  2   addressing the parties’ respective positions on the disputes regarding the protective
  3   order and clawback agreement. Dkt. No. 272. The parties submitted their joint report
  4   to this Court on January 31, 2020, noticing a hearing for DATE. Dkt. 280. That
  5   submission remains pending.
  6   On January 15, 2020, the parties submitted their Joint Stipulation addressing
  7   Plaintiffs’ Motion to Compel regarding the RFPs. Dkt. No. 275. On January 17, 2020,
  8   Magistrate Judge Kim issued an order granting in part, and denying in-part Plaintiffs’
  9   motion to compel. Dkt. No. 278. The Court ordered Defendants to provide a class list
10    to Plaintiffs by February 14, 2020. Defendants provided the list to Plaintiffs’ counsel
11    on January 24, 2020. 4
12            With regard to RFPs 2-3 and 11, Magistrate Judge Kim ordered that
13    Defendants “must produce documents relevant to their knowledge or awareness of
14    the potential or actual effects of the enforcement of the zero-tolerance policy on the
15    mental health of separated family members.” 5 Dkt. No. 278. With regard to RFP 8,
16    Magistrate Judge Kim ordered that Defendants must produce all responsive
17    documents, and directed that Defendants should produce the responsive document
18    within 60-days, unless the parties agree to—or the Court orders—an alternate
19    schedule for production. Id. at 2. With regard to RFPs 12-14, the Court denied
20    Plaintiffs’ motion as moot to the extent that Defendants had proposed—and
21    Plaintiffs’ agreed to—a method for identifying and producing responsive medical
22    records. Id. Defendants were instructed to set out a reasonable production schedule
23    for those documents. Id.
24
25
      4
       Plaintiffs have agreed to hold the class list Confidential pursuant to Defendants’
26    version of the protective order until the Court enters a protective order, at which
27    point it will be held Confidential pursuant to that order.
28    5
          The Court denied Plaintiffs’ motion to compel for RFPs 4-7, 9-10, 15-16.
                                                  5
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 8 of 30 Page ID #:4663



  1         In light of Magistrate Judge Kim’s order, Defendants have started the process
  2   of collecting responsive medical records, continuing to collect responsive ESI
  3   (including identifying custodians and search terms and conducting initial searches),
  4   and reviewing material for responsiveness and privilege. Defendants anticipate being
  5   able to begin producing responsive material once the Court enters a protective order,
  6   but anticipate needing to propose a more extended reasonable production schedule
  7   for both the medical records and the policy-related documents once they determine
  8   the likely scope of the production. Defendants will continue to meet and confer with
  9   Class Counsel on this topic.
10          Plaintiffs’ Position:
11          Plaintiffs first served discovery on Defendants on January 10, 2019. To date,
12    after two failed attempts to first stay discovery and then stay this case entirely and
13    after losing a motion to compel, more than a year after discovery was first served,
14    Defendants have produced a single document: the class list, which they themselves
15    note contains inadequate and outdated information. See infra Section C. Despite
16    being ordered to do so by Judge Kim, Defendants have as yet to amend their
17    responses to RFPs 12-14 and inform Plaintiffs when they will begin to produce
18    documents or when they will complete production. Dkt. No. 278 ¶ 3. Defendants have
19    also not provided Plaintiffs with a proposed sample of Plaintiffs for RFP 12-14
20    despite having had the class list since at least January 24, 2020 (when it was
21    produced).
22          With regard to the remaining discovery compelled by Judge Kim, Defendants
23    have now said in this report that they will not meet the 60 day requirement imposed
24    by Judge Kim’s Order. Id. ¶6. Ominously, Defendants have refused to provide
25    discovery by date certain and simply state that they expect to begin rolling
26    productions, without noting a specific start or an end date.
27          Defendants should immediately amend their discovery responses in line with
28    Judge Kim’s order to explain when they will begin and when they will conclude their
                                              6
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 9 of 30 Page ID #:4664



  1   production in response to RFP’s 12-14. They should immediately provide a proposed
  2   sample of Plaintiffs whose records they will produce to Plaintiffs’ counsel for review.
  3   They should also complete discovery on other matters, as compelled, within 60 days.
  4   More than a year has already passed since discovery requests were served and the
  5   Court has already had to intervene by granting a motion to compel; further delay is
  6   inexcusable.
  7      C. The content of class notice and the manner in which it would be provided,
  8         as well as how those who receive notice should proceed in communications
  9         about the process for receiving information about available services, and
10          the services
11          Defendants’ Position:
12          Defendants are willing to confer with Class Counsel to craft the language and
13    content of any class notice that would be provided to both the Custody Subclass and
14    the Released Subclass. With regard to the Released Subclass, Defendant HHS
15    anticipates that it will contract with a qualified non-profit organization to provide
16    administrative notice (the Contractor). The Contractor will mail the notice and
17    follow-up with telephone calls or in-person visits as appropriate depending on the
18    circumstances. The Contractor will also make efforts to locate class members for
19    whom the Government does not have contact information because the last-known
20    contact information in the Government’s possession is outdated. Class members
21    interested in receiving mental health assessments will then express their interest
22    directly to the Contractor (not to attorneys for the Government or Class Counsel).
23          As to the Custody Subclass, Defendants will distribute the notice to Custody
24    Subclass members in person, and publicly post the written notice in facilities where
25    Custody Subclass members are detained. Defendant ICE also proposes to promptly
26    assess or reassess all Custody Subclass members who are in ICE custody; and
27    therefore, the delivered and/or posted notice itself will not be the only or ultimate
28    notice to class members of inclusion in, and relief available to, the Custody Subclass.
                                                7
                                    JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 10 of 30 Page ID #:4665



  1   Specifically, each Custody Subclass member will also directly receive notice at the
  2   time his or her assessment or reassessment is scheduled and provided. Each Custody
  3   Subclass member’s respective decision to participate further in the relief afforded by
  4   the preliminary injunction can then be communicated before, during, or after the
  5   assessment.
  6         Plaintiffs have suggested that they believe that in-person solicitation of
  7   responses by non-governmental persons in ICE facilities is required by the
  8   preliminary injunction. Defendants oppose this suggestion. Defendants take the
  9   position that the Court envisioned a process by which legal notice of class
 10   membership and availability of relief under the preliminary injunction may be
 11   conveyed to class members via judicially-acceptable means of providing notice.
 12   Ferrell v. Buckingham Prop. Mgmt., No. 119CV00332LJOSAB, 2020 WL 291042,
 13   at *24 (E.D. Cal. Jan. 21, 2020) (Under Rule 23, in the class-wide settlement context,
 14   courts “must direct to class members the best notice that is practicable under the
 15   circumstances, including individual notice to all members who can be identified
 16   through reasonable effort.”). Such a requirement that notice to the Custody Subclass
 17   be provided in-person by non-governmental persons in ICE facilities is unnecessary
 18   in light of the proposed procedures set forth in this report, which include automatic
 19   scheduling of assessments for Custody Subclass members in ICE custody with the
 20   option to opt-out—rather than opt-in—of receiving relief. Moreover, Plaintiffs’
 21   suggestion would impose needless operational difficulties on detention facilities
 22   without providing any substantial benefit.
 23         Plaintiffs’ Position:
 24         In its Preliminary Injunction, the Court ordered notification to members of both
 25   subclasses “through the process adopted pursuant to subparagraph vii,” which
 26   provides:
 27         Counsel for the parties shall work collaboratively and promptly to establish a
            process to provide members of both the Custody and Released Subclasses with
 28
                                               8
                                    JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 11 of 30 Page ID #:4666



  1         notice of the available mental health screenings and treatment and of their
  2         ability to elect whether to undergo such screenings and accept prescribed
            treatment. The notice to the members of the Released Subclass shall include
  3         the location(s) at which such screenings will be available.
  4   Dkt. No. 251 at 46.
  5         On February 6, 2020, the date this joint status report was due to this Court, the
  6   Seneca Family of Agencies (“Seneca”) was advised by the U.S. Department of Health
  7   and Human Services (“HHS”) that HHS would accept Seneca’s proposal for both
  8   notice and referral coordination, and that HHS had accepted Seneca’s proposed
  9   budget for its services. Declaration of Kenneth Berrick (“Berrick Decl.”) ¶ 8.
 10   Seneca’s current proposal is attached as Exhibit A to the Declaration of Kenneth
 11   Berrick filed herewith. As explained in the Berrick Declaration and detailed in
 12   Seneca’s proposal, to effectively inform members of the Released Subclass of the
 13   availability of mental health screenings and treatment, Seneca will locate class
 14   members (location); notify them orally and in writing of the Preliminary Injunction,
 15   of “the available mental health screenings and treatment[,] and of their ability to elect
 16   whether to undergo such screenings and accept prescribed treatment” (notification);
 17   provide information about the available screenings and treatment and respond to class
 18   members’ questions and concerns regarding those screenings and treatment
 19   (education); and determine whether class members elect to participate in those
 20   screenings and treatment (election). Berrick Decl. ¶¶ 10-13. Each of these steps is
 21   necessary to afford class members meaningful notice of the available relief. Id. Oral
 22   notification (by telephone or through a local representative) in addition to written
 23   notification is especially critical, “because class members likely speak a variety of
 24   languages that do not include English, and they likely have limited literacy and will
 25   be unable to read and understand the written notice.” Id. ¶ 11.
 26         With respect to the Custody Subclass, “appropriate notice” likewise requires
 27   oral (live telephonic) and written notification in a linguistically- and culturally-
 28
                                                 9
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 12 of 30 Page ID #:4667



  1   appropriate manner, as well as a meaningful opportunity for class members to ask
  2   questions and express concerns about the available services. Berrick Decl. ¶ 25. Oral
  3   and written notice of the available screenings and treatment should be provided by
  4   Seneca, Class Counsel, or each class member’s immigration counsel. Notice should
  5   not be provided by Defendants or their agents, because “class members are likely to
  6   associate [them] with the trauma they experienced” and may perceive them “as
  7   threatening or intimidating,” and because class members are likely to fear that
  8   informing Defendants or their agents of their decision to receive services will result
  9   in adverse immigration consequences. Id. ¶ 24.
 10         To the extent Defendants argue that the notice described above differs from
 11   the notice set forth in Federal Rule of Civil Procedure 23(c)(2)(B), such notice is
 12   mandatory only for a class certified under Rule 23(b)(3). Fed. R. Civ. P. 23(c)(2)(B)
 13   (stating that “for any class certified under Rule 23(b)(3) . . . the court must” provide
 14   notice pursuant to Fed. R. Civ. P. 23(c)(2)(B) (emphasis added)). It is not required
 15   here, where the Court certified the class pursuant to Rule 23(b)(2), and thus has the
 16   discretion “to direct appropriate notice to the class.” Fed. R. Civ. P. 23(c)(2)(A). With
 17   respect to the Custody Subclass, “appropriate notice” in this case must be provided
 18   in a trauma-informed (i.e., not provided by Defendants or their agents) and
 19   linguistically- and culturally-appropriate manner. Berrick Decl. ¶¶ 24-25.
 20         As noted above, Seneca was only informed on the date the Joint Status Report
 21   was due that their proposal had been accepted. Should there be further developments,
 22   representatives of Seneca will be available at the Status Conference to answer
 23   questions.
 24      D. Depending on the nature of the notice to the members of the class, who
 25         would be responsible for the associated costs
 26         Defendants’ Position:
 27         Defendant HHS anticipates that it will contract with a third-party to provide
 28   notices to members of the Released Subclass who are currently in the United States.
                                            10
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 13 of 30 Page ID #:4668



  1   The contract would not cover notice to removed parents or those who are in DHS
  2   Custody. The Government will pay for the fees associated with providing Class
  3   Notice for the Released Subclass.
  4          For the Custody Subclass members in ICE custody, Defendant DHS will
  5   provide notice to those class members and will assume the cost of providing the
  6   notice agreed upon by the parties. As explained above, Defendants are opposed to
  7   Plaintiffs’ suggestion that in-person solicitation of responses by non-governmental
  8   persons in ICE facilities is required. Defendant DHS does not agree to assume any
  9   costs associated with this needlessly cumulative proposal.
 10
 11          Plaintiffs’ Position:
 12          On February 6, 2020, Seneca was advised by HHS that HHS had accepted
 13   Seneca’s proposed budget for both notice and referral coordination. Berrick Decl. ¶
 14   8.
 15          Defendants should pay for the fees associated with providing the notice
 16   described to members of the Custody Subclass in Plaintiffs’ Sections C and F.
 17          Should there be further developments, representatives of Seneca will be
 18   available at the Status Conference to answer questions.
 19        E. Whether some affirmative contacts with class members other than
 20          sending notice is appropriate to facilitate decision-making by those class
 21          members
 22          Defendants’ Position:
 23          Defendant HHS anticipates that it will contract with a third-party to provide
 24   notices to members of the Released Subclass who are currently in the United States.
 25   The Contractor will mail the notice, and will follow-up with telephone calls or in-
 26   person visits as appropriate depending on the circumstances. The Contractor will
 27   generate a list of Released Subclass members who are interested in seeking mental -
 28   health services; not interested in mental -health services; or undecided and requests
                                                11
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 14 of 30 Page ID #:4669



  1   additional information. The Contractor will provide the list to the Government and
  2   Plaintiffs’ counsels.
  3         The Contractor will coordinate referrals for mental-health assessments and
  4   treatment for Released Subclass members who are interested in receiving the
  5   services. The Contractor will seek, in the first instance, to refer such Released
  6   Subclass members (together with their children, as appropriate) to no- or low-cost
  7   providers of mental health services, such as the federally qualified health centers
  8   (FQHCs) supported by the Health Resources Services Administration of HHS, and
  9   mental health clinics that are part of HHS’ National Child Traumatic Stress Initiative
 10   (NCTSI). When making the referral, the Contractor will take into consideration the
 11   geographic location, access to transportation, disability or access/functional needs,
 12   acute mental health presentation, or other special needs of the Released Subclass
 13   members.
 14         As to the Custody Subclass, as described above, Defendant ICE proposes to
 15   schedule and provide assessments or reassessments for all Custody Subclass
 16   members. Each Custody Subclass member’s respective decision to participate further
 17   in the relief afforded by the preliminary injunction can then be communicated before,
 18   during, or after the assessment.
 19         As explained above, Defendants are opposed to Plaintiffs’ suggestion that in-
 20   person solicitation of responses by non-governmental persons in ICE facilities is
 21   required.
 22
 23         Plaintiffs’ Position:
 24         Under Seneca’s proposal, which HHS advised Seneca that it would accept on
 25   February 6, 2020, Seneca will facilitate Released Subclass members’ decision-
 26   making regarding whether to participate in available mental health screenings and
 27   treatment by notifying class members orally and in writing of the Preliminary
 28   Injunction and of the available screenings and treatment; providing information about
                                               12
                                    JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 15 of 30 Page ID #:4670



  1   the available screenings and treatment; and responding to class members’ questions
  2   and concerns regarding those screenings and treatment. Berrick Decl. ¶¶ 8, 10-12.
  3   These affirmative contacts are appropriate because, as explained in the Berrick
  4   Declaration, “a written mailing alone will prove largely ineffective because class
  5   members likely speak a variety of languages that do not include English, and they
  6   likely have limited literacy and will be unable to read and understand the written
  7   notice.” Berrick Decl. ¶ 11. Consequently, oral notification and follow-up contacts
  8   are necessary to facilitate informed decision-making by class members, who may “be
  9   reluctant to engage with Seneca upon first contact” due to fears that accessing mental
 10   health services or sharing personal information could “interfere with their asylum
 11   proceedings or result in their deportation.” Id. ¶ 12. Affirmative contacts will aid and
 12   facilitate class members’ decision-making by allowing Seneca’s outreach/referral
 13   coordinators to address such concerns and to answer any questions class members
 14   may have in deciding whether to participate in the available screenings and
 15   treatments. Id. Affirmative contacts will also enable Seneca’s outreach/referral
 16   coordinators to address cultural barriers that might otherwise deter class members
 17   from seeking mental health services, “including the stigma of mental illness.” Id.
 18   Once a class member elects to receive services, Seneca will communicate with that
 19   class member pursuant to the Referral Coordination process described in the
 20   Declaration of Kenneth Berrick. Id. ¶¶ 15-20.
 21         With respect to the Custody Subclass, affirmative contacts in the form of oral
 22   (live telephonic) notification in a linguistically- and culturally-appropriate manner,
 23   as well as a meaningful opportunity for class members to ask questions and express
 24   concerns about the available services, are appropriate and necessary to facilitate
 25   informed decision-making. Berrick Decl. ¶ 25. Such contacts should be made by
 26   Seneca, Class Counsel, or each class member’s immigration counsel. Such contacts
 27   should not be made by Defendants or their agents, because “class members are likely
 28   to associate [them] with the trauma they experienced” and may perceive them “as
                                             13
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 16 of 30 Page ID #:4671



  1   threatening or intimidating,” and because class members are likely to fear that
  2   informing Defendants or their agents of their decision to receive services will result
  3   in adverse immigration consequences. Id. ¶ 24.
  4         As noted above, Seneca was only informed on the date the Joint Status Report
  5   was due that their proposal had been accepted. Should there be further developments,
  6   representatives of Seneca will be available at the Status Conference to answer
  7   questions.
  8      F. The method for providing notice to members of the class who are in
  9         custody.
 10         Defendants’ Position:
 11         Defendants are willing to confer with Class Counsel to craft the language and
 12   content of any class notice that would be provided to both the Custody Subclass and
 13   Released Subclass. As discussed above, for the Custody Subclass, Defendant ICE
 14   proposes to assess or reassess all Custody Subclass members. Each Custody Subclass
 15   member’s respective decision to participate further in the relief afforded by the
 16   preliminary injunction can then be communicated before, during, or after the
 17   assessment. Defendants are opposed to Plaintiffs’ suggestion that in-person
 18   solicitation of responses by non-governmental persons in ICE facilities is required.
 19         Plaintiffs’ Position:
 20         Members of the Custody Subclass should receive oral (live telephonic) and
 21   written notification of the Preliminary Injunction and the available screenings and
 22   treatment in a linguistically- and culturally-appropriate manner, as well as a
 23   meaningful opportunity for class members to ask questions and express concerns
 24   about the available services. Berrick Decl. ¶ 25. Oral and written notice of the
 25   available screenings and treatment should be provided by Seneca, Class Counsel, or
 26   each class member’s immigration counsel. Notice should not be provided by
 27   Defendants or their agents, because “class members are likely to associate [them]
 28   with the trauma they experienced” and may perceive them “as threatening or
                                          14
                                    JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 17 of 30 Page ID #:4672



  1   intimidating,” and because class members are likely to fear that informing Defendants
  2   or their agents of their decision to receive services will result in adverse immigration
  3   consequences. Id. ¶ 24.
  4      G. Whether services provided to class members who are in custody should be
  5         provided by an outside party
  6         Defendants’ Position:
  7         Defendant ICE is willing, through the licensed mental health professionals at
  8   its facilities, to promptly assess or reassess all Custody Subclass members who are in
  9   ICE custody. These assessments or reassessments would be provided by members of
 10   the ICE Health Service Corps (IHSC), and, if needed, Custody Subclass members
 11   will be transferred to detention facilities where there are members of the IHSC
 12   available to provide the assessment. The purpose of the assessment would be to
 13   identify any mental health conditions that might be related to the separation of each
 14   Custody Subclass member from his or her child. Defendant ICE is willing to consider
 15   materials or information that Class Counsel wishes to have the licensed mental health
 16   professionals from the IHSC consider in advance of these assessments.
 17         As discussed above, the parties are in disagreement regarding who should
 18   provide the Notice, Screenings, and Treatment to the Custody Subclass.
 19         Plaintiffs’ Position:
 20         The screenings and treatment should be provided to members of the Custody
 21   Subclass (and their family members, to the extent clinically appropriate) at a facility
 22   that is therapeutically appropriate (which excludes detention facilities) and equipped
 23   to provide trauma-informed screenings and treatment in a linguistically- and
 24   culturally-appropriate manner. See Berrick Decl. ¶ 26. Such providers may include
 25   Federally-Qualified Health Centers, National Child Traumatic Stress Behavioral
 26   Health Treatment Services Clinics, or other free or low-cost providers of culturally-
 27   and linguistically-appropriate services. Because “[t]he effectiveness of mental health
 28   services depends on ensuring that clients feel safe and secure with their provider and
                                               15
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 18 of 30 Page ID #:4673



  1   in the place where treatment occurs,” the screenings and treatment cannot be
  2   effectively provided by ICE personnel or in detention facilities. Id. (explaining that
  3   “[d]etained class members will likely fear sharing any personal information or
  4   disclosing any harm or trauma caused by the Government” to Government employees
  5   and that class members “are likely to associate employees or other agents of the
  6   Government with the trauma they experienced”).
  7       H. Whether members of the class who are not in the United States qualify for
  8          the relief provided by the preliminary injunction
  9          Defendants’ Position:
 10   A plain reading of the Court’s preliminary injunction order makes clear that
 11   individuals who are outside the United States do not qualify for relief under the
 12   preliminary injunction. 6
 13          In describing and certifying two subclasses, this Court identified the distinction
 14   between the two subclasses as being between “putative class members who are
 15   currently in immigration detention, and those who previously were detained, but have
 16   been released pending the completion of their asylum proceedings.” Dkt. No. 251 at
 17   15; see also id. at 36 (noting that the parties dispute whether Defendants’ obligation
 18   to provide medical care “continues upon the release of parents and children from
 19   detention, pending the resolution of their asylum claims”). Individuals who have been
 20   removed from the United States are not “released pending the completion of their
 21   6
        Defendants have been working to implement the preliminary injunction, and
 22   specifically to enter into the contracts necessary to provide relief to the Released
 23   Subclass. In so doing, Defendants have relied on their reading of the preliminary
      injunction Order to exclude individuals who have been removed from the United
 24   States. If the Court determines that these individuals should be included in the
 25   provision of relief under the Order, then Defendants anticipate that their ability to
      enter into these contracts, as well as the timing of these contracts, will be substantially
 26   impaired. It is Defendants’ belief that providing relief to removed class members who
 27   are from multiple countries throughout the world, many of whom departed the United
      States in 2017 and 2018, would impose significant additional burdens on Defendants
 28   that would likely render provision of such relief impossible.
                                                   16
                                      JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 19 of 30 Page ID #:4674



  1   asylum proceedings[,]” but rather their proceedings have been completed and they
  2   have returned home. Thus, it appears from the language used by the Court, in the
  3   Preliminary Injunction Order, that the Court did not contemplate including in the
  4   Released Subclass individuals who have been removed and no longer have pending
  5   asylum claims.
  6         Likewise, the Court’s Order recognizes that the right for any individual to
  7   receive relief under Wakefield v. Thompson, 177 F.3d 1160 (9th Cir. 1999), depends
  8   on the conditions surrounding the individual’s release. See Dkt. No. 251 at 39-40. In
  9   discussing the situations in which Wakefield might apply, the Order relied on the
 10   distinction made by the United States Court of Appeals for the Second Circuit in
 11   Jacobs v. Ramirez, 400 F.3d 105 (2d Cir. 2005), between individuals released with
 12   “only minimal restrictions” where “the corresponding obligations of the state
 13   following release are . . . limited[,]” and those “released and placed on parole” where
 14   “the state assumes the limited duty of ensuring that the location is habitable.” Dkt.
 15   No. 251 at 39 (discussing Jacobs, 400 F.3d at 107). Noting that “when members of
 16   the Released Subclass leave custody, they are required to comply with certain terms
 17   and conditions, including their appearance at future immigration and court
 18   proceedings[,]” the Court stated, “that there are restrictions is relevant to the
 19   assessment of whether transitional mental health care should be provided.” Id at 40.
 20         Read as a whole, the Court’s Order therefore plainly expresses an intent that
 21   the preliminary injunction should only apply to members of the Released Subclass
 22   who remain in the United States and remain in asylum proceedings so that they have
 23   a continuing obligation to appear at future immigration court proceedings.
 24         Plaintiffs’ Position:
 25         Plaintiffs believe that the Preliminary Injunction covers class members outside
 26   the United States, and that such Plaintiffs have rights under the state-created danger
 27   doctrine. See Dkt. No. 251 at 40-41. Nevertheless, recognizing the practical
 28   difficulties of contacting individuals outside of the United States, and given the desire
                                                 17
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 20 of 30 Page ID #:4675



  1   to use available resources to provide relief to class members inside the United Sates
  2   as expeditiously as possible, Plaintiffs are prepared for the present to limit the
  3   enforcement of the Preliminary Injunction to those class members inside the United
  4   States.
  5      I. Whether the reference to a hearing as part of the process of identifying
  6         certain parents who may not qualify for further contact with their
  7         children should be modified
  8         Defendants’ Position:
  9         As discussed in the last joint status report and at the status conference,
 10   Defendants remain concerned that the Court certified a class that may unintentionally
 11   be broader than the class certified in Ms. L. In relevant part, the Court certified a class
 12   where, rather than “absent a determination that the parent is unfit or presents a
 13   danger to the child,” the Ms. J.P. class includes the language “absent a
 14   demonstration in a hearing that the parent is unfit or presents a danger to the child.”
 15   See Dkt. No. 251 at 21 (emphasis added). This construction renders the Ms. J.P. class
 16   broader than that certified in Ms. L., as the Ms. L. class excludes those who were
 17   administratively determined to be a danger to the child or an unfit parent.
 18         Defendants’ position has not changed, and as of the drafting of Defendants’
 19   portion of this joint status report on February 4, 2020, Plaintiffs have yet to provide
 20   Defendants with an explanation of their position on this issue, beyond their statement
 21   that some “due process” is required. On February 3, 2020, in anticipation of the filing
 22   of this report, Defendants met and conferred with Plaintiffs about whether Plaintiffs
 23   would agree to the removal of this language. Plaintiffs have refused to so agree, and
 24   continue to state that they believe some “due process” is required, but they have not
 25   provided any explanation as to what “due process” they propose, nor have they
 26   proposed any alternative language reflecting their position. Therefore, Defendants
 27   reiterate their request that the Court clarify the class definition by removing this
 28   language.
                                                 18
                                      JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 21 of 30 Page ID #:4676



  1         Defendants note that in Ms. L., the Court recently rejected a challenge by the
  2   Plaintiffs in that case to separations that Defendants have made on the basis of fitness
  3   and danger since that Court’s preliminary injunction order. See Ms. L. v. ICE, Case
  4   No. 18-450, Dkt. No. 509, at 21-22 (S.D. Cal., Jan. 13, 2020). Noting that there had
  5   only been approximately twenty such separations, id. at 21, the Court stated:
  6
            The factual circumstances under which these initial [separation]
  7         determinations are made do not lend themselves to
  8         micromanagement by the Court. This is especially so given the class
            action nature of this case. Defendants must be allowed discretion to
  9         make these decisions based on the available information. Concerns
 10         about lack of fitness and danger to a child often overlap and include
            many scenarios that are difficult to assess under ideal circumstances,
 11         let alone at the border: mental disorders, active users of illicit
 12         controlled substances, odd behavior (e.g., climbing cell fencing and
            feigning passing out), and potential criminal activity, including child
 13         trafficking, sexual abuse and physical abuse. (See Opp’n., Ex. 2
 14         (Easterling Decl.) ¶¶ 25-29). The Court expects that field officers and
            agents and medical professionals will exercise their discretion in a
 15         reasonable manner based on the evidence then available, and that the
 16         reasonableness of those decisions will be reviewed by appropriate
            supervisors before separation decisions are made. It is expected the
 17         parties will meet and confer on disputed findings of fitness and
 18         danger, as they have been doing on the issues of communicable
            disease and gang affiliation. Given the intensely factual nature of
 19         these decisions and the processes now in place for parents to
 20         challenge such decisions, (see ECF No. 489 (Memorandum from
            Carla L. Prevost, Chief, U.S. Border Patrol to All Chief Patrol Agents
 21         and All Directorate Chiefs (Sep. 16, 2019) (“Prevost Memo”)
 22         (explaining and attaching “Tear Sheet,” which informs a parent who
            has been separated from his or her child of the reasons for separation,
 23         how to contact their child and how to contest separation from their
 24         child)), the Court declines to find Defendants are violating the
            injunction with respect to this factor.
 25
 26   Id. at 21-22. Given that Court’s finding as to the adequacy of Defendants’ existing
 27   procedures with regard to separations based on fitness and danger, there is good
 28
                                                19
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 22 of 30 Page ID #:4677



  1   reason for this Court to likewise decline to micromanage Defendants’ processes, and
  2   to define the class here in a manner that mirrors the class certified in Ms. L.
  3
  4         Plaintiffs’ Position:
  5         Plaintiffs disagree with Defendants that there is any lack of clarity with respect
  6   to the class definition. From the outset of this litigation, Plaintiffs have sought
  7   certification of a class of parents separated from their children without a
  8   demonstration in a hearing that the parent is unfit or presents a danger to the child.
  9   Defendants’ request for modification of the hearing requirement is an improperly
 10   drawn request for reconsideration of the Court’s order certifying the class and
 11   granting the Preliminary Injunction. Dkt. 251; Torrent v. Yakult U.S.A., Inc., No.
 12   SACV1500124CJCJCGX, 2016 WL 6039188, at *2 (C.D. Cal. Mar. 7, 2016)
 13   (denying renewed motion for class certification because it was a procedurally-
 14   deficient motion for reconsideration that would require the court “to relitigat[e] issues
 15   that have already been decided”). Pursuant to Local Rule 7.1, a motion for
 16   reconsideration may only be made within 28 days of the Court’s prior order certifying
 17   the class—a period which has long since elapsed. Even if Defendants’ had properly
 18   moved for reconsideration, they are not permitted to repeat any written argument
 19   made in support of or in opposition to the original motion as they have done here.
 20         As Defendants note, the Ms. L. Court permitted Defendants to continue
 21   separating families using an administrative process rather than a hearing to identify
 22   whether a parent is unfit or poses a danger to the child. Plaintiffs believe that a hearing
 23   or some other substantial form of due process continues to be necessary in light of
 24   public reports drawing into question whether Border Patrol agents might violate class
 25   members’ due process rights.
 26         First, administrative determinations of parental fitness and safety are highly
 27   suspect, because they are made quickly, by non-legal personnel, and with inadequate
 28   opportunity for class members to contest the determinations. This leads to a high risk
                                              20
                                      JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 23 of 30 Page ID #:4678



  1   of error. Further, to the extent parents must be separated for a short time due to fitness
  2   or danger (referencing the example of a parent with hypothermia raised by
  3   Defendants at the January 13, 2020 status conference), there is no reason for those
  4   parents to be removed from their children long-term or removed from the class. After
  5   a rapid treatment for hypothermia or dehydration, most patients recover and parents
  6   should be reunited with their children. To the extent they – like the other class
  7   members – were then kept from their children for weeks or months, they would suffer
  8   the trauma that the Preliminary Injunction is designed to remedy due to that long-
  9   term separation and not due to the brief period where they received medical treatment
 10   for hypothermia or dehydration. Such parents should not be excluded from the class.
 11         Second, public reporting has documented determinations of parental unfitness
 12   or danger that do not comport with due process. According to public reports, agents
 13   have cited ordinary traffic violations and diseases like HIV (i.e. diseases not readily
 14   transmitted to a parent’s child) to show that a class member is unfit to be a parent or
 15   poses a danger to their child. Richard Gonzalez, ACLU: Administration Is Still
 16   Separating Migrant Families Despite Court Order to Stop, N.P.R., July 30, 2019,
 17   https://n.pr/2uoPdsr; Tyler, Jasmine, HIV Status No Justification for Family
 18   Separation in the US, Human Rights Watch, July 31, 2019, https://bit.ly/383TsIp.
 19         Third, public reporting has documented potential grounds for bias among
 20   agents making determinations regarding fitness or danger for class members, which
 21   must be countered with due process. A.C. Thompson, Inside the Secret Border Patrol
 22   Facebook Group Where Agents Joke About Migrant Deaths and Post Sexist Memes,
 23   ProPublica, July 1, 2019, https://bit.ly/374JLZ4. To the extent the initial
 24   determination is made by someone whose view is affected by xenophobia or racism
 25   towards Plaintiffs, sufficient due process is necessary to ensure that parents are not
 26   unnecessarily separated from their children.
 27         To the extent that Defendants believe that a hearing that resembles a court
 28   procedure would be unduly burdensome, Plaintiffs remain open to exploring
                                        21
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 24 of 30 Page ID #:4679



  1   alternatives that preserve Plaintiffs’ due process while recognizing administrative
  2   constraints during meet-and-confers. Defendants have refused to propose
  3   alternatives. Plaintiffs even asked for clarification on Defendants’ definition of
  4   parental unfitness or danger to a child during meet-and-confers. Defendants refused
  5   to provide that information and did not explain any of the protections Defendants
  6   allege have been given until they appeared, without explanation, in this joint status
  7   report. Defendants’ refusals are consistent with a long-standing pattern of obfuscation
  8   and delay requiring round after round of meet-and-confers consuming weeks and
  9   months and designed to thwart relief for class members.
 10      J. Whether the services provided by the Office of Refugee Resettlement
 11         (ORR) to minors are subject to the terms of the preliminary injunction
 12         Defendants’ Position:
 13         The Court’s class certification order defined the class, relevant here, “[a]ll
 14   adult parents”— the order is clear that children are not class members. Dkt. No. 251
 15   at 29. It is Defendants’ position that the separated children currently in the care of the
 16   Office of Refugee Resettlement (ORR) do not fall within the definition of the class,
 17   and that, as such, ORR is not under an obligation to alter its practices with regard to
 18   the medical and mental health care provided children in its custody. To the extent
 19   that the relief ordered by the Court involves children, it is in the context of whether
 20   treatment of parent class members should include “interaction with their minor
 21   children.” Id. at 45. Out of an abundance of caution, ORR sought confirmation of its
 22   understanding of the Court’s prior order, i.e., that ORR does not need to make
 23   changes to its current practices.
 24         Plaintiffs’ Position:
 25         Children of class members who are in ORR custody should not be treated any
 26   differently under the Preliminary Injunction than children of class members who are
 27   not in ORR custody, because nothing in the Court’s order supports such
 28   discrimination. If a health service provider under the auspices of the Preliminary
                                              22
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 25 of 30 Page ID #:4680



  1   Injunction determines that treatment should be provided to a class member as a family
  2   unit, such treatment should be provided to parents and children together, regardless
  3   of whether the child is in ORR custody. Based on meet-and-confer discussions and
  4   Defendants’ statements at the January 13, 2020 status conference, Plaintiffs believe
  5   that Defendants agree with this and agree that ORR should support family-based
  6   mental health treatment where recommended by the health service provider under the
  7   Preliminary Injunction.
  8         Beyond that, Defendants’ arguments made at the prior status conference
  9   regarding the adequacy or inadequacy of treatment in ORR custody are beyond the
 10   scope of this case and are inappropriate to raise here. The parties have not exchanged
 11   any discovery on the subject (and Defendants would likely object to any such
 12   discovery on the grounds that it was irrelevant to this case). The factual record before
 13   this Court is devoid of any evidence substantiating Defendants’ assertions regarding
 14   the adequacy of ORR treatment, and Plaintiffs are not in a position to comment or
 15   opine on whether such treatment is adequate or whether the treatment described is
 16   actually appropriate or is the treatment provided to children in ORR custody in every
 17   case. These issues are the subject of ongoing litigation and appeal elsewhere and
 18   should be addressed in that case with a full record and not here without one. Flores
 19   v. Sessions, 394 F. Supp. 3d 1041, 1070 (C.D. Cal. 2017).
 20      K. The definition and duration of “transitional treatment.”
 21         Defendants’ Position:
 22         The Court ordered the Defendants to provide “mental health screenings” and
 23   “appropriate, transitional treatment” to the Released Subclass “until those members .
 24   . . , through reasonable good faith efforts and with the assistance of Class Counsel,
 25   are able to locate and enter the care of other adequate health providers.” Dkt. No. 251
 26   at 45-56. The Court did not provide any timeframe for the government-provided
 27   mental health services to end, nor did it address what effect the fact that some of the
 28   former detainees were released over two years ago should have on the relief provided.
                                              23
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 26 of 30 Page ID #:4681



  1   Indeed, it is possible that some Released Subclass members may have already sought
  2   and received mental health services, or are capable of procuring such care
  3   independently but have made an independent decision not to do so.
  4         To begin these discussions, Defendants propose the following non-exhaustive
  5   list of considerations that should be included in evaluating which Released Subclass
  6   members can appropriately be found to remain within the transitional period and
  7   therefore entitled to injunctive relief: (1) as discussed, individuals who have departed
  8   the United States, whether voluntarily or at the conclusion of removal proceedings,
  9   are outside the transitional period; (2) for the same reasons, individuals who are no
 10   longer in removal proceedings are outside of the transitional period; (3) individuals
 11   who acknowledge having received mental health screening and/or treatment since
 12   leaving government custody should be excluded from relief; and (4) individuals who
 13   acknowledge having had access to mental health screening and/or treatment, whether
 14   or not they have availed themselves of such treatment, should be excluded from relief.
 15   Defendants reserve the right to propose additional considerations as these discussions
 16   proceed.
 17         Plaintiffs’ Position:
 18         Since this case started, Defendants have engaged in a brazen pattern of dilatory
 19   conduct that has thwarted class members’ efforts to obtain relief. The parties engaged
 20   in settlement discussions for many months. Over a year ago on January 10, 2019,
 21   Plaintiffs served Defendants with Requests for Production including a request for a
 22   list of class members. Only after a motion to compel and an order requiring
 23   Defendants to supplement their productions, did Plaintiffs receive a single
 24   document—over a year after serving discovery requests. Defendants moved to stay
 25   discovery, which was denied, and then moved to stay this matter pending appeal in
 26   an ex parte application filed the day before Thanksgiving, which the Court denied.
 27   Dkt. 267. Defendants have further sought multiple delays of the appellate briefing
 28   schedule, which Plaintiffs opposed. This record demonstrates that Defendants have
                                             24
                                     JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 27 of 30 Page ID #:4682



  1   engaged in a pattern of obfuscation and delay to prevent class members from
  2   obtaining relief.
  3         After engaging in such dilatory tactics, Defendants now hope to persuade the
  4   Court that enough time has passed that any transitional period must have ended.
  5   According to Defendants, by now class members’ wounds which the Government
  6   has inflicted should be healed. But as explained in the Berrick Declaration, the harms
  7   of detention and separation “are ongoing for these families,” are “not resolved
  8   through reunification,” and “do[] not subside over time without appropriate and
  9   effective mental health interventions.” Berrick Decl. ¶¶ 5-6. Defendants seek to use
 10   their dilatory tactics to frustrate any and all relief, and this Court should not allow
 11   that to happen.
 12         Not a single class member has obtained any benefit from the Court’s order
 13   granting a Preliminary Injunction. No child held in Defendants’ border cages has
 14   received counseling with their families to remedy the harms to the class and their
 15   children inflicted by the Government. While Defendants delay the relief that the
 16   Court has ordered, they continue to deport class members from the country. Once
 17   deported, Defendants conveniently argue that class members are no longer entitled to
 18   any relief.
 19         First, again, Defendants ignore that this Court’s order rests on both the special
 20   relationship doctrine and the state-created doctrine. Under the state-created danger
 21   doctrine, the Government which caused the harm by separating the class members
 22   from their children must remedy that harm. Dkt. 251 at 40-41 (citing Hernandez, 897
 23   F.3d at 1137; Kennedy, 439 F.3d at 1062). Since no class member has received mental
 24   health treatment, Defendants have not remedied the harm as required by the
 25   Preliminary Injunction.
 26         Defendants’ request to narrowly define the transitional period and add multiple
 27   new factors into determining whether Plaintiffs qualify for relief are a thinly veiled
 28   attempt at asking the Court to reconsider the Preliminary Injunction and read the
                                             25
                                    JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 28 of 30 Page ID #:4683



  1   period for transitional treatment out of the Court’s Preliminary Injunction Order. Dkt.
  2   251 at 45-46. The Court recognized at the time that it issued the Preliminary
  3   Injunction Order that class members still very much needed mental health care and
  4   were entitled to transitional mental health care, and no relief has been offered in the
  5   time since that order was issued that would have improved the position of Plaintiffs.
  6   Nevertheless, Defendants seek to moot the import of the Court’s order by trying to
  7   define the transitional period to exclude all of the Plaintiffs. Defendants may not
  8   disguise a procedurally deficient motion to reconsider in this manner, Torrent, 2016
  9   WL 6039188, at *2. Defendants also have offered a list of criteria (which they warn
 10   is non-exhaustive) that can be used to exclude class members from obtaining relief.
 11   Even more, Defendants reserve the right to add more exclusionary criteria, without
 12   any grounding in the Court’s order. That turns this request into an attempt to fully –
 13   and without adequate reasoning or briefing – rewrite and reconsider the ordered
 14   relief.
 15             Plaintiffs reject Defendants’ attempt to narrow the transitional period into
 16   oblivion. The Court should not reward Defendants’ attempt to run out the clock by
 17   relieving Defendants of their obligations under the state-created danger doctrine,
 18   shortening the period for transitional treatment, or adding new exclusionary criteria.
 19      L. Whether the selection of a neutral to work with the parties through an
 20             informal dispute resolution process as to the implementation of the
 21             preliminary injunction would be worthwhile.
 22             Defendants’ Position:
 23             Because Defendant HHS is planning to contract with Seneca for both Phase 1
 24   and 2 (which covers both notice and referral coordination for the Released Subclass),
 25   and Defendant ICE has agreed to rescreen all Custody Subclass members, Defendants
 26   do not believe the assignment of an independent neutral party is necessary at this
 27   time. The parties views regarding the remaining issues are well-established,
 28
                                                 26
                                        JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 29 of 30 Page ID #:4684



  1   discussed in the prior JSR and this one, and unlikely to benefit from a third-party
  2   neutral.
  3           Plaintiffs’ Position:
  4           On February 6, 2020, the date this joint status report was due to this Court,
  5   Seneca was advised by HHS that HHS would accept Seneca’s proposal for both
  6   notice and referral coordination, and that HHS had accepted Seneca’s proposed
  7   budget for its services. Berrick Decl. ¶ 8. To the extent that this contract is approved
  8   and signed expeditiously, Plaintiffs do not believe that a third-party neutral will be
  9   necessary.
 10         M. Whether a status conference would be appropriate to discuss and
 11           potentially resolve any open issues.
 12           Defendants’ Position:
 13           In light of the remaining disputes between Plaintiffs and Defendants,
 14   Defendants believe that the Court should keep on the calendar the status conference
 15   currently scheduled for February 13, 2020, so that the parties and the Court can
 16   discuss and potentially resolve the disputes and issues identified above. Defendants’
 17   counsel will appear for the conference in-person and do not request to appear
 18   telephonically.
 19
              Plaintiffs’ Position:
 20
              Plaintiffs concur. Plaintiffs’ counsel will appear for the conference in-person.
 21
      ///
 22
      ///
 23
      ///
 24
      ///
 25
      ///
 26
      ///
 27
      ///
 28
                                                 27
                                      JOINT STATUS REPORT
Case 2:18-cv-06081-JAK-SK Document 281 Filed 02/06/20 Page 30 of 30 Page ID #:4685



  1   DATED:     February 6, 2020                 SIDLEY AUSTIN LLP
  2
                                                   /s/ Amy P. Lally
  3                                               Amy P. Lally
                                                  Attorney for Plaintiffs
  4
      DATED: February 6, 2020                     UNITED         STATES
  5                                               DEPARTMENT OF JUSTICE,
                                                  OFFICE OF IMMIGRATION
  6                                               LITIGATION
  7
                                                   /s/ [DRAFT]
  8                                               Nicole N. Murley
                                                  Senior Litigation Counsel
  9                                               Attorneys for Defendants
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                          28
                                JOINT STATUS REPORT
